United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2157
Issued: June 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 26, 2009 appellant filed a timely appeal from a September 11, 2008 merit
decision of the Office of Workers’ Compensation Programs, denying his claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish a large cell lymphoma
causally related to his federal employment.
FACTUAL HISTORY
On May 25, 2006 appellant, then a 39-year-old maintenance worker, filed an
occupational disease claim (Form CA-2) alleging that a diagnosed large cell lymphoma was
causally related to his federal employment. His work history noted that from 1989 to 1996 he
worked as an equipment cleaner at the employing establishment and, commencing in 1998, he
worked as a pipefitting worker and a general maintenance worker.

In a statement received by the Office on June 13, 2006, appellant noted that he became
aware of causal relationship between his condition and employment on July 7, 2005 when
talking to an oncologist. He reported he was initially treated in February 2005 with a diagnosis
of lymph node enlargement, but on June 2, 2005 he was diagnosed with anaplastic large cell
lymphoma. With respect to employment factors, appellant alleged that he was “exposed to
numerous types of heavy metals and chemical toxins in liquid and solid form, including
exposures to ionizing radiation in high and low radiation areas, working closely with physically
contaminated nuclear liquids and solids.” He noted his exposure to cleaning solvents, including
benzene.
The employing establishment submitted a June 8, 2006 response from the health unit
officer-in-charge, who reported appellant’s documented occupational exposure to radiation over
13 years was 4.538 roentgen equivalent in man (rem). The officer stated this was less than the
federal annual limit of 5 rem for occupational exposure, and reported appellant’s highest annual
exposure was 0.894 rem. A July 7, 2006 report from an employing establishment Radiation
Effects Advisory Board (REAB) (composed of two Board-certified radiologists and a Boardcertified neurologist) stated that appellant was exposed to ionizing radiation from February 1,
1990 to December 23, 1994, and January 13, 1999 to October 17, 2005. The REAB reported that
appellant was individually monitored for radiation exposure by thermoluminescent dosimeter
(TLD). According to the REAB, using a computer model developed by the National Institute for
Occupational Safety and Health (NIOSH), the probability of causation for chronic exposure to
4.530 rem to induce lymphoma was 2.24 percent. The REAB opined that appellant’s anaplastic
large cell lymphoma was not caused by exposure to ionizing radiation in federal employment.
In a report dated August 4, 2005, Dr. Carol Sawmiller, a surgeon, stated that appellant
was diagnosed with an aggressive lymphoma in April 2005. She advised that appellant should
avoid future occupational exposure to radiation and chemicals. On June 28, 2006 Dr. Sawmiller
stated that appellant had been exposed to numerous chemicals, heavy metals and radiation. She
reported that appellant was exposed to lead, PCB’s, rubber, chromates and resins, as well as jet
fuel, paint and oil. Dr. Sawmiller stated, “Exposure to various chemicals is known to increase
the risk of developing various cancers, including lymphoma and leukemia.” She reiterated that
appellant had been advised to avoid chemical and radiation exposure.
The employing establishment submitted a June 29, 2006 report from Dr. Larry Smick, an
osteopath,1 who reviewed appellant’s statements regarding chemical exposure. Dr. Smick noted
that benzene was a potential carcinogen, but appellant’s exposure was below the level to cause
adverse health effects, and benzene “is not linked with confidence to lymphoma, but rather is
linked to leukemia, another type of blood cancer.” He also noted the time period between
exposure and diagnosis was not typical for developing cancer. Dr. Smick concluded that it could
not be established on a more probable than not basis that appellant’s condition was caused by
exposure to carcinogens in the workplace.
By decision dated November 21, 2006, the Office denied the claim for compensation. It
found the medical evidence was not sufficient to meet appellant’s burden of proof.

1

The report was cosigned by an industrial hygienist.

2

Appellant requested a hearing before an Office hearing representative, which was held on
April 18, 2007. At the hearing a Mr. Farmer testified that appellant was exposed to significant
amounts of radiation, as he worked on the inside of a nuclear reactor. The employing
establishment submitted a May 15, 2007 letter from a compensation administrator, reiterating the
employee’s position that appellant’s occupational radiation exposure from 1990 to 2005 was less
than the federal limit for a single year.
By decision dated July 10, 2007, the hearing representative affirmed the November 21,
2006 Office decision, finding the medical evidence was insufficient to establish the claim.
In a June 24, 2008 letter, appellant requested reconsideration of his claim. He submitted
a June 24, 2007 report from Dr. Sawmiller, stating appellant’s “work environment was more
likely than not causal to his disease. See references below.” Dr. Sawmiller provided citations to
two articles from medical journals regarding benzene.
By decision dated September 11, 2008, the Office reviewed the case on its merits and
denied modification.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
Appellant was diagnosed with anaplastic large cell lypmphoma and he submitted
statements identifying the employment factors he believed contributed to his condition. He listed
exposure to chemicals in cleaning agents and other substances, heavy metals and radiation. As
to the factual evidence, it is not disputed that appellant worked with solvents, cleaning agents
and fuels, and therefore was exposed to the chemicals contained in these products. The record
contains labels, data sheets and other documents relating to chemical and metal exposure.
With respect to radiation exposure, the employing establishment and appellant differed as
to the degree of exposure. The employing establishment asserted that, based on available
documentation, appellant was exposed to relatively low levels of radiation totaling
approximately five rem over a 15-year period. A witness for appellant, Mr. Farmer, stated that
appellant was exposed to significant amounts of radiation as he worked at times inside a nuclear
reactor. He did not provide a specific number of rem exposure. The record does establish that
appellant was exposed to some radiation during his federal employment. The Board notes that
appellant did not submit sufficient medical evidence with a probative opinion on causal
relationship between the diagnosed lymphoma and occupational exposures.
Appellant’s burden of proof includes the submission of a rationalized medical opinion on
the issue of causal relationship that is based on a complete and accurate background. He
submitted the reports of Dr. Sawmiller in support of his claim. Dr. Sawmiller stated briefly in a
June 28, 2006 report that exposure to “various chemicals is known to increase the risk” of certain
cancers, including lymphoma. She did not provide a detailed factual or medical background
addressing appellant’s exposures in his federal employment. Moreover, Dr. Sawmiller’s opinion
on causal relationship is couched in generalities. In a June 24, 2007 report, she generally
referred to the work environment as being more likely than not the cause of appellant’s disease
and referenced two medical journal articles on benzene. Again, Dr. Sawmiller did not provide
any detailed factual and medical background or clearly state a medical explanation addressing
how appellant’s exposures caused or contributed to the large cell lymphoma.8 The Board also
notes that Dr. Smick, whose opinion was apparently sought by the employing establishment,
opined that the lymphoma was not causally related to benzene exposure in federal employment.
With respect to radiation exposure, the physicians on the employing establishment’s radiation
board opined that appellant’s condition was not caused by radiation exposure, noting the level of
exposure and the probability of causation.
On appeal, appellant contends that Dr. Sawmiller is the only physician of record qualified
to offer a medical opinion on the issue and that her reports establish that employment factors
were more likely than not the cause of his condition. As noted, Dr. Sawmiller’s opinion is not of
sufficient probative value to meet appellant’s burden of proof. Appellant asserts the Office is
requiring a physician to “observe objectively the working conditions believed causal to an
7

Id.

8

See D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007).

4

injury.” The Board notes that the opinion of the physicians of record should provide a detailed
factual background describing the nature and extent of any employment exposure believed to
have contributed to a medical condition. That is especially true in the instant case, as appellant
has identified a range of possible employment factors. The fact that the etiology of the disease is
obscure does not shift the burden of proof to the Office.9 Appellant must submit affirmative
medical opinion based on the material facts in evidence with rationale stated to a reasonable
degree of medical certainty. The June 28, 2006 report of Dr. Sawmiller provides a brief twopage recitation of appellant’s treatment. The June 24, 2007 report is one page with a brief
statement on causal relation. The Board finds appellant did not meet his burden of proof in this
case.
CONCLUSION
The Board finds appellant did not meet his burden of proof to establish a lymphoma
condition causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 11, 2008 is affirmed.
Issued: June 15, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

See Lucrecia M. Nielsen, 42 ECAB 583 (1991).

5

